Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending in this application.

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-11, drawn to a pharmaceutical composit6ion comprising a compound having a structure represented by the following Formula (I) or salt thereof
    PNG
    media_image1.png
    296
    422
    media_image1.png
    Greyscale
, wherein X and Y are each independently selected from the group consisting of OH, CHO, COOH, SH and NH2.
Group 2, claim(s) 12-13, drawn to a cosmetic composition comprising a compound having a structure represented by the following formula (I) or salt thereof
    PNG
    media_image1.png
    296
    422
    media_image1.png
    Greyscale
, wherein X and Y are each independently selected from the group consisting of OH, CHO, COOH, SH and NH2, and at least one selected from the group comprising one or more nature-derived amino acid or salt thereof, one or more growth factor, noggin, one or more saturated or .
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A single disclosed species of what X and Y is;
A single disclosed species of additional component from claim 2;
A single disclosed species of a concentration;
A single disclosed species of growth factor, if growth factor is elected;
A single disclosed species of an amino acid, if amino acid is elected;
A single disclosed species of long chain fatty acid, if fatty acid is elected;
A single disclosed species of water-soluble vitamin, if elected;
A single disclosed species of active factor, if active factor is elected;
A single disclosed species of a noggin sequence, if noggin is elected;
A single disclosed species of form of formulation;
A single disclosed species of a fully defined structure of formula (I) for cosmetic composition invention, a single disclosed species of additional component (please note: growth factor, amino acid, long chain fatty acid, water-soluble vitamin, active factor and noggin is subgenus, not species; Applicant is required to elect a single disclosed species of a subgenus, e.g., water-soluble vitamin, and vitamin D, as the species);
A single disclosed species of cosmetic composition formulation. 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-13.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of cyclic ADP ribose as the active agent, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kim et al (US 2013/0224177) as evidenced by Shuto et al (JACS, 2001, 123: 8750-8759).  Kim et al teach a pharmaceutical composition comprising cyclic ADP-ribose or its derivative (see for example, abstract and paragraph [0002]). Kim et al teach that the pharmaceutical composition may be administered orally or parenterally (see paragraph [0031]) and may be formulated into tablets, coated tablets…suppositories, liquids, suspensions, emulsions, pastes, ointments, gels, creams, powders or sprays (see paragraph [0034]). Kim et al is silent as to the structure of cyclic ADP ribose. As evidenced by Shuto et al, cyclic ADP-ribose has the structure 
    PNG
    media_image2.png
    181
    189
    media_image2.png
    Greyscale
(see Figure 1 (1)). This is the same structure as instant formula (I) wherein X and Y are both OH. Since the pharmaceutical composition comprising the compound of Formula (I) or cyclic ADP ribose is known in the art, there is lack of unity of invention.
6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
7.	If Group 1 is elected, Applicant is required to elect a single disclosed species of a fully defined structure of Formula (I), wherein both X and Y are defined to arrive at a single disclosed species of the Formula (I) (e.g., cyclic ADP ribose), a single disclosed species of an additional component (e.g., amino acid, species is glycine), a single disclosed species of concentration (e.g., 5 ppm), a single disclosed species of formulation (e.g., suspension). If Group 2 is elected, Applicant is required to elect a single disclosed species of a fully defined structure of Formula (I), wherein both X and Y are defined to arrive at a single disclosed species of the Formula (I) (e.g., cyclic ADP ribose), a single disclosed species of an additional component (e.g., amino acid, species is glycine), and a single disclosed species of formulation (e.g., shampoo).

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654